DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 18, last three paragraphs, filed 04/28/2022, with respect to Rohden disclosing or teaching that the winglet or tip structure has the opposite twist angle to what is in the immediate claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of 02/01/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-25 are allowed.

Regarding claim 1, see Applicant’s persuasive arguments on page 18, filed 04/28/2022.
Claims 2-21 depend on claim 1 and are therefore allowable.

Regarding claim 22, see Applicant’s persuasive arguments on page 18, filed 04/28/2022; the immediate claim contains all of the features of claim 1 and is therefore allowable.
Claim 23 depends on claim 22 and is therefore allowable.

Regarding claim 24, see Applicant’s persuasive arguments on page 18, filed 04/28/2022; the immediate claim contains all of the features of claim 1 and is therefore allowable.
Claim 25 depends on claim 24 and is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745